Order entered April 15, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00787-CV

         IN THE INTEREST OF M.H.A, AND Z.H.A., CHILDREN

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-53533-2018

                                    ORDER

      Before the Court is appellant’s April 14, 2021 third motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by April 21, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE